 

amended and restated Employment Agreement

This Amended and Restated Employment Agreement  (the “Agreement”) is entered
into as of the 12th day of November, 2019 (“Effective Date”), by and between
Nick Bryan Tressler (“Employee”) and Senseonics, Incorporated (“Company”).

Whereas, the Company wishes to continue to employ Employee, now in a new role as
Chief Financial Officer of the Company, and Employee wishes to serve in such
capacity for the Company and continue to be its Employee, subject to the terms
and conditions of this Agreement;

Whereas, the Company and Employee entered into a the prior Employment Agreement
(the “Prior Agreement”), dated as of March 11, 2019 (the “Start Date”) and
desire to amend and restate the Prior Agreement; and

Whereas,  the Company and Employee desire to set forth their respective rights
and obligations in this Agreement; 

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1. Employment by the Company.

1.1 Position.  Subject to the terms set forth herein, the Company agrees to
continue to employ Employee, in the new position of Chief Financial Officer, and
Employee hereby accepts such continued employment on the terms and conditions
set forth in this Agreement. Employee will commence work in this new position
commencing November 15, 2019 (the “Transition Date”).

1.2 Duties.  Employee will report to the Chief Executive Officer
(“CEO”) performing such duties as are normally associated with his position and
such duties as are assigned to him from time to time, subject to the oversight
and direction of the CEO.    During the term of Employee’s employment with the
Company, Employee will work on a full-time basis for the Company and will devote
Employee’s best efforts and substantially all of Employee’s business time and
attention to the business of the Company. Employee shall perform Employee’s
duties under this Agreement principally out of the Company’s corporate
headquarters.    In addition, Employee shall make such business trips to such
places as may be necessary or advisable for the efficient operations of the
Company.

1.3 Company Policies and Benefits.  The employment relationship between the
parties shall also be subject to the Company’s personnel and other policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion.  Employee will be eligible to participate
on the same basis as similarly situated employees in the Company’s benefit plans
in effect from time to time during his employment.  All matters of eligibility
for coverage or benefits under any benefit plan shall be determined in
accordance with the provisions of such plan.  The Company reserves the right to
change, alter, or terminate any benefit plan in its sole discretion. 
Notwithstanding the foregoing, in the event that

1.

118613395 v6 




the terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control.

2. Compensation.

2.1 Salary.  From the Transition Date, Employee shall receive for Employee’s
services to be rendered under this Agreement a base salary of
$340,000.00 (Three-hundred forty thousand dollars) on an annualized basis,
subject to review and adjustment by the Company in its sole discretion, payable
subject to standard federal and state payroll withholding requirements in
accordance with the Company’s standard payroll practices (“Base Salary”).

2.2 Bonus.  During the period Employee is employed with the Company, Employee
shall be eligible to earn for Employee’s services to be rendered under this
Agreement a discretionary annual cash bonus of up to 40% of Base Salary (“Target
Amount”), subject to review and adjustment by the Company in its sole
discretion, payable subject to standard federal and state payroll withholding
requirements.  Whether or not Employee earns any bonus will be dependent upon
(a) Employee’s continuous performance of services to the Company through the
date any bonus is paid; and (b) the actual achievement by Employee and the
Company of the applicable performance targets and goals set by the Board of
Directors of the Company (“Board”).  The annual period over which performance is
measured for purposes of this bonus is January 1 through December 31.  The Board
will determine in its sole discretion the extent to which Employee and the
Company have achieved the performance goals upon which the bonus is based and
the amount of the bonus, which could be above or below the Target Amount (and
may be zero).  Any bonus shall be subject to the terms of any applicable
incentive compensation plan adopted by the Company.  Any bonus, if earned, will
be paid to Employee within the time period set forth in the incentive
compensation plan.  For the 2019 period, Employee’s bonus shall be prorated, so
that 10.5/12 is payable based on a 25% Target Amount on a $250,000 Base Salary,
and 1.5/12 shall be prorated based on the Target Amount and Base Salary in this
Section 2.2.

2.3 Sign-on Bonus and Stay Bonus: The Company provided a one-time sign-on bonus
payment of $50,000.00 following the Start Date subject to standard federal and
state payroll withholding requirements. If Employee resigns from his employment
without good reason, or if the Company terminates Employee’s employment for
Cause, within one year of the Start Date Employee must reimburse the Company the
Sign-on Bonus paid to Employee. Employee hereby agrees that any such repayment
obligation will be recovered from Employee’s final paycheck and any other
amounts owed to Employee by the Company payable after his termination date.  In
order to retain Employee, if Employee remains employed with the Company on
January 1, 2021, Employee will be entitled to a Stay Bonus of $85,000, payable
with the first regular pay period following January 1, 2021, subject to standard
withholdings and deductions.  If Employee is not employed by the Company on this
date, this Stay Bonus is not payable.

2.4 Stock Options. Employee was granted 200,000 options in conjunction with the
Prior Agreement.  Subject to approval by the Board and subject to the terms of
the 2015 Equity Incentive Plan (the “Plan”), Employee will be granted an option
(the “Option”) to purchase up to an additional 300,000 shares of the Company’s
Common Stock pursuant to the Company’s standard Qualified Stock Option Agreement
(to the extent permitted) and

2.

 




the terms of the Plan. Twenty-five (25%) percent of the Option Shares will vest
on the first anniversary of the Transition Date and the remaining seventy-five
percent (75%) shall vest in equal amounts at the end of each calendar month for
the 36-month period following the first anniversary of the Transition Date, in
each such case subject to Employee’s continuous employment through the
applicable vesting date. The exercise price of the Option will be equal to the
fair market value of the Company’s Common Stock on the date of grant of the
Option, as determined by the Board in its sole discretion.  The Option will be
governed by and subject to the terms and conditions of the Plan and other
documents issued in connection with the grant.

2.5 Expense Reimbursement.  The Company will reimburse Employee for reasonable
business expenses in accordance with the Company’s standard expense
reimbursement policy, as the same may be modified by the Company from time to
time.  The Company shall reimburse Employee for all customary and appropriate
business-related expenses actually incurred and documented in accordance with
Company policy, as in effect from time to time.  For the avoidance of doubt, to
the extent that any reimbursements payable to Employee are subject to the
provisions of Section 409A of the Code:  (a) any such reimbursements will be
paid no later than December 31 of the year following the year in which the
expense was incurred, (b) the amount of expenses reimbursed in one year will not
affect the amount eligible for reimbursement in any subsequent year, and (c) the
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

3. Ideas, Inventions, Confidentiality, Competition and Confidentiality.      
 As a condition of employment, Employee executed and agreed to abide by, and
Employee agrees to continue to abide by, an Ideas, Inventions, Competition and
Confidentiality Agreement attached as Exhibit A (“Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Proprietary Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination of this Agreement. 

4. Outside Activities during Employment.  Except with the prior written consent
of the CEO, including consent given to Employee prior to the signing of this
Agreement, Employee will not, while employed by the Company, undertake or engage
in any other employment, occupation or business enterprise that would interfere
with Employee’s responsibilities and the performance of Employee’s duties
hereunder except for (i) reasonable time devoted to volunteer services for or on
behalf of such religious, educational, non-profit and/or other charitable
organization as Employee may wish to serve, (ii) reasonable time devoted to
activities in the non-profit and business communities consistent with Employee’s
duties; and (iii) such other activities as may be specifically approved by the
Board. This restriction shall not, however, preclude Employee (x) from owning
less than one percent (1%) of the total outstanding shares of a publicly traded
company, or (y) from employment or service in any capacity with Affiliates of
the Company.  As used in this Agreement, “Affiliates” means an entity under
common management or control with the Company.

5. No Conflict with Existing Obligations.  Employee represents that Employee’s
performance of all the terms of this Agreement does not and will not breach any
agreement or obligation of any kind made prior to Employee’s employment by the
Company, including

3.

 




agreements or obligations Employee may have with prior employers or entities for
which Employee has provided services.  Employee has not entered into, and
Employee agrees that Employee will not enter into, any agreement or obligation,
either written or oral, in conflict herewith. As part of this obligation,
Employee agrees that he is subject to a duty to maintain the confidentiality of
confidential or proprietary information that he has received from third parties,
to hold such information in the strictest confidence, and not to disclose it to
any person or entity or use it in carrying out Employee’s work for the Company,
consistent with any agreements between Employee and such third party or third
parties.

6. Termination of Employment.  The parties acknowledge that Employee’s
employment relationship with the Company is at-will, meaning either the Company
or Employee may terminate Employee’s employment at any time, with or without
cause or advanced notice, except for the notice from Employee set out in Section
8.1 below.  The provisions in this Section govern the amount of compensation, if
any, to be provided to Employee upon termination of employment and do not alter
this at-will status.

6.1 Termination by the Company without Cause or for Good Reason.

(a) The Company shall have the right to terminate Employee’s employment with the
Company pursuant to this Section 6.1 at any time, in accordance with Section
6.6, without “Cause” (as defined in Section 6.2(b) below) by giving notice as
described in Section 8.1 of this Agreement.  A termination pursuant to Section
6.5 below is not a termination without “Cause” for purposes of receiving the
benefits described in this Section 6.1.

(b) If the Company terminates Employee’s employment at any time without Cause or
Employee terminates his employment with the Company for Good Reason and provided
that such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), then Employee shall be
entitled to receive the Accrued Obligations (defined
below).  If Employee complies with the obligations in Section 6.1(c) below,
Employee shall also be eligible to receive the following severance benefits: (1)
an amount equal to Employee’s then current Base Salary for twelve (12) months,
less all applicable withholdings and deductions (“Severance”), paid in equal
installments beginning on the Company’s first regularly scheduled payroll date
following the Release Effective Date (as defined in Section 6.1(c) below), with
the remaining installments occurring on the Company’s regularly scheduled
payroll dates thereafter and (2) a pro rata portion of Employee’s Target Amount
for the performance year in which Employee’s termination occurs, with such pro
rata portion calculated based upon the number of days that Executive was
employed during such performanc year divided by the total number of days in such
performance year, payable as a lump sum payment on the Release Effective Date
(as defined below) (“Severance Bonus”).

(c) Employee will be paid all of the Accrued Obligations on the Company’s first
payroll date after Employee’s date of termination from employment or earlier if
required by law.  Employee shall receive the Severance pursuant to Section
6.1(b) of this Agreement and the payments pursuant to Section 6.1(d) if:  (i) by
the 60th day following the date of Employee’s Separation from Service, he has
signed and delivered to the Company a separation agreement containing an
effective, general release of claims in favor of the Company

4.

 




and its affiliates and representatives, in a form acceptable to the Company (the
“Release”), which cannot be revoked in whole or part by such date (the date that
the Release can no longer be revoked is referred to as the “Release Effective
Date”); and (ii) if he holds any other positions with the Company, he resigns
such position(s) to be effective no later than the date of Employee’s
termination date (or such other date as requested by the Board); (iii) he
returns all Company property; (iv) he complies with his post-termination
obligations under this Agreement and the Proprietary Information Agreement; and
(v) he complies with the terms of the Release, including without limitation any
non-disparagement and confidentiality provisions contained in Release.  To the
extent that any severance payments are deferred compensation under Section 409A
of the Code, and are not otherwise exempt from the application of Section 409A,
then, if the period during which Employee may consider and sign the Release
spans two calendar years, the payment of Severance will not be made or begin
until the later calendar year.

(d) If Employee timely elects continued coverage under COBRA for himself and his
covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
Employee’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of: (i) twelve (12) months following the termination date (the “COBRA Severance
Period”); (ii) the date when Employee becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment; or (iii) the date Employee ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination (such period
from the termination date through the earlier of (i)-(iii), (the “COBRA Payment
Period”).  Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on Employee’s behalf would result in a
violation of applicable law (including, but not limited to, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section, the Company shall pay Employee on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premium for such month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to the COBRA period prior to the end of the COBRA Payment
Period.  Nothing in this Agreement shall deprive Employee of his rights under
COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company.

(e) For purposes of this Agreement, “Accrued Obligations” are (i) Employee’s
accrued but unpaid salary through the date of termination, (ii) any unreimbursed
business expenses incurred by Employee payable in accordance with the Company’s
standard expense reimbursement policies, and (iii) benefits owed to Employee
under any qualified retirement plan or health and welfare benefit plan in which
Employee was a participant in accordance with applicable law and the provisions
of such plan.

(f) The Severance provided to Employee pursuant to this Section 6.1 is in lieu
of, and not in addition to, any benefits to which Employee may otherwise be
entitled under any Company severance plan, policy or program.



5.

 




(g) Any damages caused by the termination of Employee’s employment without Cause
would be difficult to ascertain; therefore, the Severance for which Employee is
eligible pursuant to Section 6.1(b) above in exchange for the Release is agreed
to by the parties as liquidated damages, to serve as full compensation, and not
a penalty.

(h) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without Employee’s consent: (i) a material reduction
in Employee’s Base Salary of at least 10%; (ii) a material breach of this
Agreement by the Company; (iii) any material diminution in Employee’s duties,
responsibilities, authority, reporting structure, status or title, unless
approved in writing by Employee; or (iv) the relocation of Employee’s principal
place of employment, without Employee’s consent, in a manner that lengthens his
one-way commute distance by fifty (50) or more miles from his then-current
principal place of employment immediately prior to such relocation; provided,
however, that, any such termination by Employee shall only be deemed for Good
Reason pursuant to this definition if: (1) Employee gives the Company written
notice of his intent to terminate for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that he believes
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) Employee voluntarily
terminates his employment within thirty (30) days following the end of the Cure
Period.

(i) Any damages caused by the termination of Employee’s employment without Cause
or for Good Reason would be difficult to ascertain; therefore, the payments for
which Employee is eligible pursuant to this Section 6.1 above in exchange for
the Release is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.

6.2 Termination by the Company without Cause or for Good Reason Following a
Change in Control.

(a) If Employee’s employment by the Company is terminated by the Company without
“Cause” (and not due to Disability or death) or by Employee for Good Reason
coincident with a Change in Control (as defined below), then the Company shall
pay or provide Employee with the Accrued Obligations and all of the benefits
described in Section 6.1 above, subject to compliance with Section 6.1(c);
 provided that: if Employee’s employment by the Company or any successor entity
is terminated by the Company or the successor entity without “Cause” (and not
due to Disability or death) within twelve (12) months following a Change in
Control, 100% of the then unvested portion of the equity awards granted to
Employee shall become fully vested.    

(b) For purposes of this Agreement, a “Change in Control” means (a) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, other than any
such consolidation, merger or reorganization in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization,
continue to hold a majority of the voting power of the surviving entity (or, if
the surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; (b) any transaction or series of
related

6.

 




transactions to which the Company is a party in which in excess of fifty percent
(50%) of the Company’s voting power is transferred; provided that the foregoing
shall not include any transaction or series of transactions principally for bona
fide equity financing purposes in which cash is received by the Company or
indebtedness of the Company is cancelled or converted or a combination thereof;
or (c) a sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.  In the event of any
interpretation of this definition, the Board of Directors of the Company, upon
advice of legal counsel, shall have final and conclusive authority, so long as
such authority is exercised in good faith.  Notwithstanding the foregoing, a
Change in Control will only be deemed to occur for purposes of this Agreement it
is also meets the definition used for purposes of Treasury Regulation Section
1.409A-3(a)(5), that is, as defined under Treasury Regulation Section
1.409A-3(i)(5).

(c) Any damages caused by the termination of Employee’s employment without Cause
or for Good Reason following a Change in Control would be difficult to
ascertain; therefore, the payments for which Employee is eligible pursuant to
Section 6.2 above in exchange for the Release is agreed to by the parties as
liquidated damages, to serve as full compensation, and not a penalty.

6.3 Termination by the Company for Cause.

(a) The Company shall have the right
to terminate Employee's employment with the Company at any time, in accordance
with Section 6.6, for Cause by giving notice as described in Section
8.1 of this Agreement. 
In the event Employee's employment is terminated at any time for
Cause, Employee will not receive Severance, a Severance
Bonus or any other severance compensation or benefits, except
that, pursuant to the Company's standard payroll policies, the Company shall pay to
Employee the Accrued Obligations.

(b) "Cause" for termination shall mean that the Company has
determined in its sole discretion that Employee has engaged in any of the following: (i) a
 material breach of any covenant or condition under this Agreement
or any other agreement
between the parties; (ii) any act constituting dishonesty, fraud, immoral or disreputable
conduct;
(iii) any conduct which constitutes a felony under applicable law; (iv) violation of any written
Company policy or any act
of misconduct; (v) refusal to follow or implement a clear and
reasonable directive of the
Company; (vi) negligence or incompetence in the performance of Employee's
 duties or failure to perform such duties in a manner satisfactory to the Company
after the expiration of ten (10) days without cure after written notice of such failure; or (vii)
breach of fiduciary duty.

6.4 Resignation by Employee.

(a) Employee may resign from Employee’s employment with the Company at any time,
in accordance with Section 6.6, by giving notice as described in Section 8.1.

(b) In the event Employee resigns from Employee’s employment with the Company
for any reason, Employee will not receive Severance, a Severance Bonus or any

7.

 




other severance compensation or benefits, except that, pursuant to the Company’s
standard payroll policies, the Company shall pay to Employee the Accrued
Obligations.

6.5 Termination by Virtue of Death or Disability of Employee.

(a) In the event of Employee’s death while employed pursuant to this Agreement,
all obligations of the parties hereunder shall terminate immediately, in
accordance with Section 6.6, and the Company shall, pursuant to the Company’s
standard payroll policies, pay to Employee’s legal representatives all Accrued
Obligations.

(b) Subject to applicable state and federal law, the Company shall at all times
have the right, upon written notice to Employee, and in accordance with Section
6.6, to terminate this Agreement based on Employee’s Disability.  Termination by
the Company of Employee’s employment based on “Disability” shall mean
termination because Employee is unable due to a physical or mental condition to
perform the essential functions of his position with or without reasonable
accommodation for 180 days in the aggregate during any twelve (12) month period
or based on the written certification by two licensed physicians of the likely
continuation of such condition for such period.  This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act, and other applicable law.  In the event Employee’s
employment is terminated based on Employee’s Disability, Employee will not
receive Severance, a Severance Bonus or any other severance compensation or
benefit, except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Employee the Accrued Obligations.

6.6 Notice; Effective Date of Termination. 

(a) Termination of Employee’s employment pursuant to this Agreement shall be
effective on the earliest of:

(i) immediately after the Company gives notice to Employee of Employee’s
termination, with or without Cause, unless pursuant to Section 6.3(b)(vi) in
which case ten (10) days after notice if not cured or unless the Company
specifies a later date, in which case, termination shall be effective as of such
later date;  

(ii) immediately upon the Employee’s death;

(iii) ten (10) days after the Company gives notice to Employee of Employee’s
termination on account of Employee’s Disability, unless the Company specifies a
later date, in which case, termination shall be effective as of such later date,
provided that Employee has not returned to the full-time performance of
Employee’s duties prior to such date;

(iv) thirty  (30) days after the Employee gives written notice to the Company of
Employee’s resignation, provided that the Company may set a termination date at
any time between the date of notice and the date of resignation, in which case
the Employee’s resignation shall be effective as of such other date.  Employee
will receive compensation through any notice period required by Company; or



8.

 




(v) for a termination for Good Reason, immediately upon Employee’s full
satisfaction of the requirements of Section 6.1(h).

(b) In the event notice of a termination under subsections (a)(i), (iii), (iv)
and (iv) is given orally, at the other party’s request, the party giving notice
must provide written confirmation of such notice within five (5) business days
of the request in compliance with the requirement of Section 8.1 below.  In the
event of a termination for Cause or Good Reason, written confirmation shall
specify the subsection(s) of the definition of Cause or Good Reason relied on to
support the decision to terminate.

6.7 Cooperation with Company after Termination of Employment.  Following
termination of Employee’s employment for any reason, Employee agrees to
cooperate fully with the Company in connection with its actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters arising from events, acts, or failures to act
that occurred during the period of Employee’s employment by the Company.  Such
cooperation includes, without limitation, making Employee available to the
Company upon reasonable notice, without subpoena, to provide complete, truthful
and accurate information in witness interviews, depositions and trial
testimony.  In addition, for six months after Employee’s employment with the
Company ends for any reason, Employee agrees to cooperate fully with the Company
in all matters relating to the transition of Employee’s work and
responsibilities on behalf of the Company, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
the Company.  The Company will reimburse Employee for reasonable out-of-pocket
expenses Employee incurs in connection with any such cooperation (excluding
forgone wages, salary, or other compensation) and will make reasonable efforts
to accommodate Employee’s scheduling needs.

6.8 Application of Section 409A.  It is intended that all of the severance
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement will be construed in a
manner that complies with Section 409A.  If not so exempt, this Agreement (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms.  No severance payments will be made under this Agreement unless
Employee’s termination of employment constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h)).  For purposes of Section
409A (including, without limitation, for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(iii)), Employee’s right to receive any installment
payments under this Agreement (whether severance payments or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment.  If the Company determines that the severance benefits
provided under this Agreement constitutes “deferred compensation” under Section
409A and if Employee is a “specified employee” of the Company, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code at the time of Employee’s
Separation from Service, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance will be delayed as follows:  on

9.

 




the earlier to occur of (a) the date that is six months and one day after
Employee’s Separation from Service, and (b) the date of Employee’s death (such
earlier date, the “Delayed Initial Payment Date”), the Company will (i) pay to
Employee a lump sum amount equal to the sum of the severance benefits that
Employee would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the severance benefits had not been
delayed pursuant to this Section 6.8 and (ii) commence paying the balance of the
severance benefits in accordance with the applicable payment schedule set forth
in Section 6.  No interest shall be due on any amounts deferred pursuant to this
Section 6.8.

7. Section 280G. 

7.1 Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the "Aggregate Payments"), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which Employee becomes subject
to the excise tax imposed by Section 4999 of the Code; provided that such
reduction shall only occur if it would result in Employee receiving a higher
After Tax Amount (as defined below) than Employee would receive if the Aggregate
Payments were not subject to such reduction.  In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code:  (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c)
shall be reduced before any amounts that are subject to calculation under Treas.
Reg. §1.280G-1, Q&A-24(b) or (c).

7.2 For purposes of this Section 5, the “After Tax Amount” means the amount of
the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on Employee as a result of Employee’s receipt of the
Aggregate Payments.  For purposes of determining the After Tax Amount, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes

8. General Provisions.

8.1 Notices.  Any notices required hereunder to be in writing shall be deemed
effectively given:  (a) upon personal delivery to the party to be notified, (b)
when sent by electronic mail or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five (5) days after having been sent by registered or

10.

 




certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company to the Attention of the Chief Executive Officer, with a copy
to the General Counsel, at its primary office location and to Employee at either
Employee’s address as listed on the Company payroll, or Company-issued email
address, or at such other address as the Company or Employee may designate by
ten (10) days advance written notice to the other.

8.2 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.3 Survival.  Provisions of this Agreement which by their terms must survive
the termination of this Agreement in order to effectuate the intent of the
parties will survive any such termination, whether by expiration of the term,
termination of Employee’s employment, or otherwise, for such period as may be
appropriate under the circumstances.

8.4 Waiver.  If either party should waive any breach of any provisions of this
Agreement, it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

8.5 Complete Agreement.  This Agreement constitutes the entire agreement between
Employee and the Company with regard to the subject matter hereof.  This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements.  This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Employee and an authorized officer of the Company.  The parties have entered
into a separate Ideas, Inventions, Competition and Confidential Information
Agreement and an Indemnification Agreement, and have or may enter into separate
agreements related to equity.  These separate agreements govern other aspects of
the relationship between the parties, have or may have provisions that survive
termination of Employee’s employment under this Agreement, may be amended or
superseded by the parties without regard to this Agreement and are enforceable
according to their terms without regard to the enforcement provision of this
Agreement.

8.6 Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.  The parties
agree that facsimile and scanned image copies of signatures will suffice as
original signatures.

8.7 Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.



11.

 




8.8 Successors and Assigns.  The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said Company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  Employee may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
his estate upon his death.

8.9 Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Maryland.

8.10 Dispute Resolution.    The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Employee’s employment with the Company or out of this
Agreement, or the Employee’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Employee or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty.  The parties agree that any dispute between the parties arising out
of or relating to the negotiation, execution, performance or termination of this
Agreement or the Employee’s employment, including, but not limited to, any claim
arising out of this Agreement, claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Employee Retirement Income Security Act, and any similar federal, state or
local law, statute, regulation, or any common law doctrine, whether that dispute
arises during or after employment, shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided however, that this dispute
resolution provision shall not apply to any separate agreements between the
parties that do not themselves specify arbitration as an exclusive remedy. The
location for the arbitration shall be the Washington, DC metropolitan area.  Any
award made by such panel shall be final, binding and conclusive on the parties
for all purposes, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. The arbitrators’ fees and
expenses and all administrative fees and expenses associated with the filing of
the arbitration shall be borne by the Company; provided however, that at the
Employee’s option, Employee may voluntarily pay up to one-half the costs and
fees. The parties acknowledge and agree that their obligations to arbitrate
under this Section survive the termination of this Agreement and continue after
the termination of the employment relationship between Employee and the Company.
The parties each further agree that the arbitration provisions of this Agreement
shall provide each party with its exclusive remedy, and each party expressly
waives any right it might have to seek redress in any other forum, except as
otherwise expressly provided in this Agreement.  By election arbitration as the
means for final settlement of all claims, the parties hereby waive their
respective rights to, and agree not to, sue each other in any action in a
Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement.  The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.



12.

 




[signatures to follow on next page]

 



13.

 



 

In Witness Whereof, the parties have duly executed this Agreement as of the date
first above written.

Senseonics, Incorporated

 

 

By:/s/ Tim Goodnow

Tim Goodnow

President & Chief Executive Officer

 

 

Employee

 

 

/s/ Nick Bryan Tressler

Nick Bryan Tressler

 

